Citation Nr: 0025646	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-05 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to a higher initial evaluation for service-
connected residuals of a fracture of the left (minor) wrist 
carpal navicular with traumatic arthritis, currently 
evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim of service connection for a 
right shoulder disability.  In that same decision, the RO 
granted the claim of service connection for a left wrist 
disability and assigned a 0 percent evaluation, effective 
August 31, 1998.  In December 1998, the veteran submitted a 
notice of disagreement and a statement of the case was 
issued.  A substantive appeal was submitted in March 1999, 
and included a request for a hearing before a member of the 
Board (he later withdrew this request in January 2000).  
However, later that month, the veteran indicated that he 
wished to have a hearing before a local hearing officer at 
the RO.  In June 1999, the veteran appeared and testified 
before a hearing officer at the RO.  The Hearing Officer 
determined that a 10 percent rating was warranted for the 
left wrist disability, and the grant is reflected in a July 
1999 rating action.  As a 10 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran suffered an injury to the right shoulder 
during service, which has been medically linked to current 
right shoulder arthritis requiring replacement surgery.  

3.  The veteran's service-connected residuals of a fracture 
of the left (minor) wrist carpal navicular with traumatic 
arthritis, are manifested by pain with overuse and limited 
left wrist motion, productive of no more than dorsiflexion 
less than 15 degrees or palmar flexion limited in line with 
forearm, or painful motion.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder condition is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.103, 
3.303 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a fracture of the left 
(minor) wrist carpal navicular with traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103, 4.7, 4.71a, Diagnostic Codes 5010-5215, 5214 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Shoulder Disability

Factual Background

The service medical records show that in January 1962, the 
veteran complained of right shoulder pain after he injured it 
while lifting a window.  It was noted that he had a bruised 
right shoulder and tendon.  X-rays failed to show any 
evidence of acute bone injury or disease.  Further complaints 
of right shoulder pain with motion were made in September 
1962.  The examiner indicated that there had been no injury 
and that the examination was negative.  The examiner 
concluded that the veteran was malingering.  The June 1963 
discharge examination and medical history reports are 
negative with regard to any problems with the right shoulder. 

In support of his claim, the veteran submitted medical 
records from his former employer.  A physical examination 
report of 1984 reflects the report of right shoulder problems 
beginning in 1962.  It was noted that the veteran suffered 
from right shoulder pain of an unknown cause.  Further right 
shoulder complaints are noted in entries dated in 1985.  

In a January 1985 report, Dr. James W. Nichols reported that 
the x-rays revealed degenerative arthritis involving the 
glenohumeral joint associated with osteophyte and cyst 
formation, as well as evidence of arthritic change involving 
the acromioclavicular joint.  He reported an impression of 
moderately severe degenerative arthritis of the right 
glenohumeral joint and degenerative arthritis of the right 
acromioclavicular joint.  The history of an injury while 
playing softball about 20 years earlier was noted.  

The claims folder includes records of treatment from Dr. 
Joseph P. Jackson, Jr., which reflects the report of a right 
shoulder injury in 1963 while playing softball.  In the 
records dated in 1992, it was noted that the veteran has both 
AC joint arthritis with impingement and osteoarthritis of the 
glenohumeral joint.  In May 1992, Dr. Jackson commented that 
old x-rays from 1985 showed what was thought to be a loose 
body, but was really a medial osteophyte.  In June 1992, it 
was noted that x-rays taken on that visit revealed a "pretty 
spectacular" osteophyte.  Records dated in 1994, 1996 and 
1997 reflect the veteran's ongoing right shoulder complaints 
following his replacement surgery.  

A VA examination was conducted in January 1999.  The examiner 
reported an impression of right shoulder pain, status post 
shoulder replacement presumably secondary to degenerative 
changes.  X-rays of the right shoulder revealed satisfactory 
position of joint prosthesis about the right shoulder, 
probable old fracture of glenoid fossa.  

In June 1999, the veteran testified that he injured his right 
shoulder while playing softball.  When it was initially 
treated, he was told that nothing was wrong with his shoulder 
and he lived with the pain since that time.  The condition 
progressively worsened over time and he was taking pain pills 
back in 1985.  In 1992, he underwent a shoulder replacement.  
During the hearing, the veteran referred to private records 
from his period of employment from 1966 to 1990.  The veteran 
testified that he did not mention his shoulder at the 
separation examination because he was told that nothing was 
wrong with it, so he did not feel any use in going back for 
treatment.  Also, he did not want to delay his separation 
from service.  Since 1985, Dr. Jackson has treated him.  

In a July 1999 letter, Dr. Jackson reported that he reviewed 
the veteran's chart and the records document that the veteran 
had a remote trauma 20 years prior to the time he started 
treating the veteran.  He performed a total shoulder 
replacement in 1993 and it appears that the veteran had 
developed loosening and will require a total shoulder 
revision.  Dr. Jackson commented that the initial x-rays 
showed a osteophyte and some loose bodies in the right 
shoulder joint which are consistent with his history of 
remote injury.  

In July 1999, VA received letters from the veteran's wife and 
an individual who served with the veteran.  The veteran's 
wife reported that they were married in November 1963, and 
that he had told her of the injury to his shoulder during 
service.  He has had problems with pain since that time.  The 
individual who served with the veteran reported that he 
recalled the day the veteran injured his shoulder during the 
softball game and that he went to the hospital for treatment.  
This occurred in 1962.  

Legal Analysis

The evidence shows current disability, injury in service, and 
a medical link between them.  Hence, the claim is well-
grounded, Caluza v. Brown, 7 Vet. App. 498 (1995), and the 
Board may proceed to weigh the merits.  The Board is 
satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the veteran as mandated by 38 U.S.C.A. § 5107 (West 1991) and 
38 C.F.R. § 3.103(a). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1131 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

In this case, it is clear from the service medical records 
and the statements offered in support of the claim that the 
veteran injured his right shoulder during service.  It is 
also clear that the veteran complained of shoulder pain later 
that year.  The records are negative with regard to any 
further injuries to the right shoulder since that time.  For 
instance, the reported history of the injury to the shoulder 
is found in records from his former employer and from Dr. 
Jackson, and is consistent with the date and type of injury 
described by the veteran and his witness.  Also, the 
employment physical reports which reflect the reported date 
of injury are from the 1980s, over ten years before the 
veteran filed his initial claim for service connection.  
Therefore, it is reasonable to conclude that the veteran had 
been suffering from a chronic right shoulder condition since 
the initial injury during service.  There is also competent 
(medical) evidence which indicates that the current right 
shoulder condition is directly related to that injury.  

Here, the veteran's own physician, Dr. Jackson was of the 
opinion that the x-rays showed osteophyte and some loose 
bodies in the right shoulder joint, and that these findings 
are consistent with his history of remote injury.  Also, 
"probable old fracture" was referred to in the January 1999 
VA x-ray report.  Here, the medical evidence and opinions in 
this case strongly suggest that the current findings are 
directly related to the injury the veteran sustained during 
service.  There is no medical opinion to the contrary.  
Therefore, the preponderance of the evidence favors service 
connection for the right shoulder condition, and the appeal 
is granted.  






Increased Rating for Service-Connected Left Wrist Disability

Factual Background

The service medical records document the injury of the left 
wrist and the diagnosis of a left navicular fracture in 1960.  
The remaining records reflect complaints related to the left 
wrist.  At the time of his separation examination in June 
1963, it was noted that there was normal strength and range 
of motion of the left wrist.  

By rating action of October 1998, service connection was 
established for residuals of left wrist fracture.  The 
disability was rated as noncompensable, effective August 31, 
1998.  

A VA examination was conducted in January 1999.  There was 
pain along the radial-scaphoid joint along with the carpal-
metacarpal (CMC) joint of the thumb.  Wrist extension was to 
45 degrees, flexion to 70 degrees, radial deviation to 20 
degrees, and ulnar deviation to 30 degrees.  There was full 
pronation and supination.  There was flexion of the 
metacarpal-phalangeal joint to 90 degrees from 0 degrees of 
extension and interphalangeal joint flexion of 90 degrees 
from 0 degrees of extension.  There was pain to grind and 
palpation of the thumb CMC joint.  The examiner reported a 
diagnosis of left wrist pain and left CMC joint pain 
consistent with degenerative changes, status post fracture of 
the left wrist along with CMC joint osteoarthritis.  X-rays 
revealed advanced degenerative changes about the CMC joint of 
the thumb.  

In June 1999, the veteran testified that he is right handed.  
When he uses his left hand, it is painful.  The pain has 
increased because he uses the left hand more because of the 
problems with his right shoulder.  He does not see a 
physician on a regular basis for this and uses pain 
medication because it occurs on an intermittent basis.  The 
pain is in the wrist and thumb area, and the wrist is weak 
and tires easily.  He does not have a lot of problems with 
regard to movement, and the movement decreases when it is 
painful.  The pain occurs on weekly basis, depending on how 
much he uses it.  This disability makes it difficult for the 
veteran to garden and complete actions which involve lifting 
or carrying something of a greater weight.  He offered an 
example of how he can carry a bucket by the handle with his 
fingers, but other motions which involve the wrist would 
bother him.  During his VA examination, he did not experience 
pain when the examiner moved his wrist.  

By rating action of July 1999, a higher initial rating of 10 
percent was granted.  An effective date of August 31, 1998, 
was assigned.  

Legal Analysis

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  In this case, 
the veteran's left wrist disability involves the minor 
extremity, since it has been established that he is right 
hand dominant. 

Service connection is currently in effect for residuals of 
left wrist carpal navicular with traumatic arthritis, rated 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215-5010 (1999).  Diagnostic Code 
5010 contemplates arthritis due to trauma, substantiated by 
x-ray findings, and provides that it is to be rated as 
degenerative arthritis as per Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion. 

In this case, there are several Diagnostic Codes which 
involve the matter of limitation of wrist motion.  Under 
Diagnostic Code 5215, limitation of wrist motion for major 
and minor extremities is rated as 10 percent disabling if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with forearm.  Under Diagnostic Code 5214, a 
20 percent rating is available for favorable wrist ankylosis 
in 20 to 30 degrees' dorsiflexion.  

In this case, the VA examination reflects limited wrist 
motion and the veteran has indicated that there is limitation 
due to pain with overuse.  Therefore, the overall disability 
picture presented demonstrates that the criteria for either 
one of the 10 percent ratings under Diagnostic Code 5215 have 
been met.  Although limitation of wrist motion has been 
shown, it is not to the degree that it would be considered 
comparable to ankylosis as required under Diagnostic Code 
5214, even when factoring in the additional considerations 
set forth in DeLuca.  Furthermore, this disability does not 
involve two or more major joints or two or more minor joint 
groups, as required for a 20 percent rating under Diagnostic 
Code 5010.  Therefore, there is not a question as to which 
rating should apply in this instance.  38 C.F.R. § 4.7 
(1999).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5010-5215, do not provide a basis to assign an evaluation 
higher than the 10 percent rating currently in effect. 

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.



ORDER


Entitlement to service connection for a right shoulder 
disability has been established, and the appeal is granted.  

Entitlement to a higher initial rating than 10 percent for 
service-connected residuals of a fracture of the left (minor) 
wrist carpal navicular with traumatic arthritis, has not been 
established, and the appeal is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

